I concur in the result. Joint tortfeasors have no equitiesinter se until one of them has discharged the joint liability by payment. Contribution recoverable is the amount paid which is "more than his just share of the burden." Duluth M.  N. Ry. Co. v. McCarthy, 183 Minn. 414, 418, 236 N.W. 766, 768. As a practical proposition, such payment is rarely made until after liability has been established by verdict or judgment. What procedure should be adopted by the legislature is not free from doubt and perplexity. In the cited case we stated in a somewhat peremptory manner that [183 Minn. 419]:
"The obligation can be established and measured as well in the action for contribution between the wrongdoers as in that of the injured person against them. In fact the whole job canbe done better there, for all the issues can be settled;whereas often the original suit must leave open as between thewrongdoers the issues of negligence and proximate causation."
What we said then condemns the Wisconsin procedure. It is open to the charge, perhaps, that it introduces complicated issues into *Page 247 
a jury trial which it might be advisable to avoid. In New York the whole matter is determined by the court upon motion after trial. It is apparent that the legislature will have a choice of procedures. The remedy, if one is needed, is primarily a legislative question. I do not want to be understood as suggesting any particular remedy.
MR. CHIEF JUSTICE GALLAGHER took no part in the consideration or decision of this case.